Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant has amended the claims consistent with the correspondence in the file wrapper.  Upon final search and consideration, Examiner asks for Applicant’s help to clarify the claims with regard to “automatic re-bet option.” It was not apparent to Examiner until now that this language is unclear.  Specifically, the Specification discloses presenting a re-bet and separately, an automatic re-bet process but nothing called an automatic re-bet option that is displayed.  Though a re-bet option and an automatic re-bet {process} sound similar, they are very different activities per the Specification (pages 6 and 7) and it is presently unclear what the claim is referring to for its meaning. When Examiner indicated allowable subject matter in a prior Office Action, he was referring to an automatic re-bet option that is capable of being displayed (5/11/20022) but is now willing to modify his position to be an automatic re-bet function be initiated without being displayed, or display of a re-bet option to the player wherein the player may confirm the re-bet and the process further verifies the player has adequate funds.  Both recommendations will overcome the 112 rejection below.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unknown what is intended by “displaying an automatic re-bet option.”  The Specification discloses on page 6, “once the game is completed the betting system may present a re-bet option to the player and the player may confirm a re-bet” and, separately on page 7 under a disclosure of an automatic re-bet process, “a player may commit to the system making a re-bet when the player achieves a certain level of when the player loses the game.”  The claimed language of “displaying an automatic re-bet option” appears to conflate the disclosures on page 6 and page 7.  And even-though the words existed in an original claim it does not appear than incorporating this sentence alone into the Specification will be sufficient to define the words without introducing new matter.  
Examiner recommends at least amending Claims 1, 9, and 15 to read:
a.  “generating, on the client system, an automatic re-bet process.”  Examiner will import the definition of the automatic re-bet process from the Specification; or to read:  
b.  “displaying, on the client system, a re-bet option to the player wherein the player may confirm the re-bet and the process further verifies the player has adequate funds.”  
For supporting disclosures see pages Specification pages 6 and 7.  Appropriate attention is required.

Allowable Subject Matter
5.	Claims 1-20 are rejected but would be allowable if the independent claims were rewritten to resolve the clarity issue above.
6.	The following is a statement of reasons for the indication of allowable subject matter: Given incorporation of the recommended claim language above, Examiner will construe the claim accordingly.  There does not appear to be prior art as to Applicant’s automatic re-bet process (Specification page 6).  With regard to merely presenting a re-bet option U.S. Pat. Pub. No. 20100130275 to Mace offers a rebet option but does not teach verifying funds [0055].  U.S. Pat. Pub. No. 2010/0117299 to Nicely teaches of a persistent re-bet button not one that is displayed after game completion nor with verification of funds.  U.S. Pat. Pub. No. 2010/0062845 to Wadds also provides a persistent re-bet button and not one that is displayed after game completion [0089].

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715